DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on December 11, 2020 is acknowledged.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Leak, Jr. on February 25, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1.  (Currently amended) An apparatus for cutting strapping material used to bind a bale of biomass feedstock or cotton gin trash comprising:


wherein said integral blades are mounted to a vertical support by mounting brackets, each of the mounting brackets comprising a vertical blade housing and a lateral extension;
wherein each of the vertical blade housings positions the respective blade such that the sharpened edge points toward a rear portion of said baling press in a direction opposite movement of a baling material charge as a bale is being formed; and
wherein said vertical support is mounted directly to said baling press.
In claim 3, line 2:
After “wall”, add -- aperture --. 
In claim 3, line 2:
Replace the second occurrence “the” with -- a --.
In claim 4, line 2:
Replace “it” with -- the vertical support--.
In claim 6, line 1:
After numeral “5”, add -- , --.
Cancel claims 7-9.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 12C has been amended to add a reference number “183” with a lead line points to the left edge of the blade 178.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an apparatus for cutting strapping material used to bind a bale of biomass feedstock or cotton gin trash comprising: … wherein said integral blades are mounted to a vertical support by mounting brackets, each of the mounting brackets comprising a vertical blade housing and a lateral extension; wherein each of the vertical blade housings positions the respective blade such that the sharpened edge points toward a rear portion of said baling press in a direction opposite movement of a baling material charge as a bale is being formed, in combination with the rest of the claimed limitations.
US 4,850,087, US 5,052,098, US 6,393,688, and US 6,986,233 discloses balers having a plurality of blades for cutting wire. US 3,994,192 discloses a safety shield for a cutting blade. None of these prior art of record discloses a plurality of integral blades in a structural .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 25, 2021